Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 1 of 22




  SCHEDULE
     A
 Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 2 of 22




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 3 of 22




  SCHEDULE
      B
 Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 4 of 22




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 5 of 22




  SCHEDULE
     C
 Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 6 of 22




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-MCS-1103
Owner: Unknown Heirs of Gilberto Flores, et al.
Acre: 0.072

Being a 0.072 of one acre (3,134 square feet parcel of land, more or less, being out of the
Antonio Villareal Survey, Abstract No. 587 and the Jose Antonio Castañeda Survey,
Abstract No. 589, Hidalgo County, Texas, being out of Porciónes 39 and 40 and being out
of a called 15.12 acre tract designated as Tract 336 conveyed to Maria Dolores Pena de
Flores as shown on the Map of Porciónes 38, 39 and 40 recorded in Volume 4, Page 17,
Deed Records of Hidalgo County, Texas (Cause No. 2444, said parcel of land being more
particularly described by metes and bounds as follows;
Beginning at a found 5/8” rebar for the southwest corner of Tract RGV-MCS-1103, said
point being at the southwest corner of Tract 336 and a southeasterly exterior corner of the
remainder of a called 125.36 acre tract designated as Tract 331 on the Map of Porciónes
38, 39 and 40 recorded in Volume 4, Page 17, Deed Records of Hidalgo County, Texas
(Cause No. 2444, said point being in the north line of a called 60.9034 acre tract
conveyed to the United States of America by Warranty Deed recorded in Instrument No.
1998-663480, Official Records of Hidalgo County, Texas (Parcel 2 and the north line of
Tract 337 as shown on the Map of Porciónes 38, 39 and 40 recorded in Volume 4, Page
17, Deed Records of Hidalgo County, Texas (Cause No. 2444, said point having the
coordinates of N=16613867.785, E=961783.483, said point bears S 29°04'20" E, a
distance of 8320.46’ from United States Army Corps of Engineers Control Point No. 305;
Thence: N 09°13'13" E (S 09°33'30" W, Record, departing the north line of the 60.9034
acre tract and the north line of Tract 337, with the west line of Tract 336 and the east line
of Tract 331, for a distance of 39.49’ to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-MCS-1103-2=1116-8” for the northwest corner of Tract RGV-MCS-
1103, said point being in the west line of Tract 336 and the east line of Tract 331;
Thence: S 66°28'46" E, departing the east line of Tract 331, over and across Tract 336,
passing at 135.02’ the east line of Porción 39 and the west line of Porción 40, continuing
for a total distance of 163.81’ to a set 5/8” rebar with an MDS LAND SURVEYING
aluminum disk capped survey marker stamped with the following description: “RGV-
MCS-1100-5-6=1103-3” for the east corner of Tract RGV-MCS-1103, said point being
in the south line of Tract 336, the north line of Tract 337 and the north line of the 60.9034
acre tract;
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 7 of 22




                                 SCHEDULE C (Cont.)


Thence: N 80°25'44" W (N 80°26'30" W, Record), with the south line of Tract 336, the
north line of Tract 337 and the north line of the 60.9034 acre tract, passing at 27.97’ the
west line of Porción 40 and the east line of Porción 39, continuing for a total distance of
158.74’ to the Point of Beginning.

Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.
Prepared Date 11/8/2019
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 8 of 22




  SCHEDULE
      D
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 9 of 22




                            SCHEDULE D

                             MAP or PLAT

                      LAND TO BE CONDEMNED
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 10 of 22




                         SCHEDULE D (Cont.)
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 11 of 22




                               SCHEDULE D (Cont.)




Tract: RGV-MCS-1103
Owner: Unknown Heirs of Gilberto Flores, et al.
Acreage: 0.072
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 12 of 22




    SCHEDULE
        E
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 13 of 22



                                       SCHEDULE E

                                     ESTATE TAKEN

                                   Hidalgo County, Texas

Tract: RGV-MCS-1103
Owner: Unknown Heirs of Gilberto Flores, et al.
Acre: 0.072

       The estate taken is fee simple, subject to existing easements for public roads and

highways, public utilities, railroads, and pipelines; and subject to all interests in minerals

and appurtenant rights for exploration, development, production and removal of said

minerals;

       Excepting and excluding all interests in water rights and water distribution and

drainage systems, if any, provided that any surface rights arising from such water rights or

systems are subordinated to the United States’ construction, operation, and maintenance of

the border barrier.
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 14 of 22




    SCHEDULE
        F
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 15 of 22




                                   SCHEDULE F

                      ESTIMATE OF JUST COMPENSATION
    The sum estimated as just compensation for the land being taken is THREE

HUNDRED AND SIXTY-FIVE DOLLARS AND NO/100 CENTS ($365.00), to be

deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 16 of 22




     SCHEDULE
        G
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 17 of 22




                                     SCHEDULE G

                                INTERESTED PARTIES

       The following table identifies all persons who have or claim an interest in the
property condemned and whose names are now known, indicating the nature of each
person’s property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 Unknown Heirs and/or Devisees of              RGV-MCS-1103
 Gilberto Flores                               Special Warranty Deed,
 Address unknown                               Document #1979-00026268
                                               Recorded August 21, 1979
                                               Official Records of Hidalgo County

 Keith Allen Brandenburg                       RGV-MCS-1103
                                               Deed of Partition,
 Salem, Illinois 62881                         Document #1922-1460028;
 Heir of Maria Dolores Pena de Flores          Page 94, Share 243
                                               Recorded December 12, 1922
 Lea Brandenburg                               Official Records of Hidalgo County;

 McAllen, Texas 78501                          Special Warranty Deed,
 Heir of Maria Dolores Pena de Flores          Document #1979-00026268
                                               Recorded August 21, 1979
 Ernestina F. Campos                           Official Records of Hidalgo County;

 Sullivan City, Texas 78595                    Civil Action: 7:08-cv-206; United States
 Heir of Maria Dolores Pena de Flores          v. 1.22 Acres of Land, et al., pending in
                                               the United States District Court for the
 Norma Linda Cardenas                          Southern District of Texas—McAllen
                                               Division
 Mission, Texas 78574
 Heir of Maria Dolores Pena de Flores

 Hermelinda F. Garza

 Los Ebanos, Texas 78565
 Heir of Maria Dolores Pena de Flores

 Irma F. Luna

 Los Ebanos, Texas 78565
 Heir of Maria Dolores Pena de Flores
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 18 of 22




Arminda Minerva F. Munoz

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

Elizabeth F. Salinas

Los Ebanos, Texas 78565
Heir of Maria Dolores Pena de Flores

San Juana Alicia Flores

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

Arnoldo Flores

Zapata, Texas 78076
Heir of Maria Dolores Pena de Flores

Roel Flores

Edinburg, Texas 78540
Heir of Maria Dolores Pena de Flores

Florentino Flores

Los Ebanos, Texas 78565
Heir of Maria Dolores Pena de Flores

Arnulfo Flores

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

Guadalupe Flores

Fort Worth, Texas 76110
Heir of Maria Dolores Pena de Flores

Roberto Flores

Los Ebanos, Texas 78565
Heir of Maria Dolores Pena de Flores
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 19 of 22




Hector Flores

Mission, Texas 78574
Heir of Maria Dolores Pena de Flores

Gilberto Flores

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

Randy Lee Flores

St. Robert, Missouri 65584
Heir of Maria Dolores Pena de Flores

Antonio Manuel Flores

Palmview Texas 78575
Heir of Maria Dolores Pena de Flores

Felicia Miranda Flores

Uvalde, Texas 78801, Heir of MDPdF

Jose Ramiro Flores

Edinburg, Texas 78541
Heir of Maria Dolores Pena de Flores

Ricardo Romeo Flores

St. Robert, Missouri 65584
Heir of Maria Dolores Pena de Flores

John Jeffery Flores

Pflugerville, Texas 78660
Heir of Maria Dolores Pena de Flores

Idolinda Flores Gutierrez

Los Ebanos, Texas 78565
Heir of Maria Dolores Pena de Flores
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 20 of 22




Mary Katherine Flores Ramirez

Mesa, Arizona 85209
Heir of Maria Dolores Pena de Flores

Marisela Ramirez

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

Maria Del Rosario Flores Salinas

Alton, Texas 78575
Heir of Maria Dolores Pena de Flores

Ruben Flores, III

Richland, Missouri 65556
Heir of Maria Dolores Pena de Flores

Rene Flores, Jr.

McAllen, Texas 78504
Heir of Maria Dolores Pena de Flores

Matias Flores, Jr.

Mission, Texas 78573
Heir of Maria Dolores Pena de Flores

Gilberto Flores, Jr.

Mission, Texas 78573
Heir of Maria Dolores Pena de Flores

Gustavo Flores, Jr.

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

Ricardo G. Flores

Edinburg, Texas 78541
Heir of Maria Dolores Pena de Flores
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 21 of 22




Maribel J. Jimenez

Seguin, Texas 78155
Heir of Maria Dolores Pena de Flores

Aurora M. Flores Trigo

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

David Mathew Morin

Edinburg, Texas 78542
Heir of Maria Dolores Pena de Flores

Noemi Munoz

Mission, Texas 78572
Heir of Maria Dolores Pena de Flores

Noe Ruben Munoz

Mission, Texas 78572
Heir of Maria Dolores Pena de Flores

Ema Lydia Munoz Duran

Palmview, Texas 78572
Heir of Maria Dolores Pena de Flores

Elizandro Munoz, Jr.

Harlingen, Texas 78552
Heir of Maria Dolores Pena de Flores

Patricia Ramirez Oviedo

Sullivan City, Texas 78595
Heir of Maria Dolores Pena de Flores

Froilan Ramirez, III

San Antonio, Texas 78250
Heir of Maria Dolores Pena de Flores
Case 7:20-cv-00372 Document 1-1 Filed on 11/17/20 in TXSD Page 22 of 22




Robert Michael Valdez

Edinburg, Texas 78539
Heir of Maria Dolores Pena de Flores

Richard Paul Valdez

Edinburg, Texas 78539
Heir of Maria Dolores Pena de Flores

Jessica Cavazos

Zapata, Texas 78076
Heir of Maria Dolores Pena de Flores

Arnoldo Javier Flores

Zapata, Texas 78076
Heir of Maria Dolores Pena de Flores

Pablo (Paul) Villarreal, Jr.            RGV-MCS-1103
Hidalgo County Tax Assessor-Collector   Property Id. 100907
2804 S. Business Hwy 281                Geographic Id. 10038-00-000-0336-00
Edinburg, Texas 78539
